UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2084


TESSA R R G C CHILDRESS, a/k/a Tessa Rani Raybourne Gibson
Carlisle Childress, filed as Tessa Rani Raybourne Gibson
Carlisle Childress,

                Plaintiff - Appellant,

          v.

CITY OF CHARLESTON POLICE DEPARTMENT; LIEUTENANT CHITO T.
WALKER; OFFICER SANDERS; OFFICER KOEGLER; SERGEANT RATLIFF;
D-O WILSON; D-O DALLAS; D-O GANT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:13-cv-01225-DCN)


Submitted:   March 31, 2016                 Decided:   July 29, 2016


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Tessa R R G C Childress, Appellant Pro Se. Christopher Thomas
Dorsel, Sandra J. Senn, SENN LEGAL, LLC, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tessa Rani Raybourne Gibson Carlisle Childress appeals the

district court’s order adopting in part and rejecting in part

the recommendation of the magistrate judge and granting summary

judgment to Defendants in her civil rights action.                                Childress

asserts on appeal that the district court reversibly erred in

granting summary judgment to Defendants on her claim challenging

her placement in emergency protective custody and in granting

summary judgment to Defendant Ratliff on her claim against him

in his personal capacity for excessive force.

       We   review    de    novo       a    district       court’s   award    of   summary

judgment,        “viewing   the    facts       and    inferences      reasonably      drawn

therefrom in the light most favorable to the nonmoving party.”

Core   Commc’ns,      Inc.    v.       Verizon       Md.    LLC,   744    F.3d    310,   320

(4th Cir. 2014).           “A summary judgment award is appropriate only

when the record shows ‘that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter      of    law.’”      Id.          (quoting    Fed.     R.   Civ.    P.    56(a)).

The relevant        inquiry       on       summary     judgment      is    “whether      the

evidence         presents     a     sufficient             disagreement      to    require

submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.”                            Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).



                                               2
       After review of the record and Childress’ brief, we find no

reversible       error           in        the     district         court’s      grant       of    summary

judgment        on        Childress’             claim       challenging         her    placement        in

emergency       protective                 custody.           Accordingly,         we       affirm    that

ruling     for            the        reasons        stated          by    the     district           court.

Childress v. City of Charleston Police Dep’t, No. 2:13-cv-01225-

DCN (D.S.C. Sept. 8, 2015).

       With     respect              to    the     district         court’s      grant       of    summary

judgment to Defendant Ratliff on Childress’ claim against him

for excessive force, we have reviewed the record and Childress’

brief    and     conclude             that       the    district         court   made       an    improper

credibility finding in determining that Ratliff was entitled to

qualified immunity.                       The record contains Childress’ description

in her deposition testimony of Ratliff’s actions and demeanor in

connection with her placement in an ambulance.                                           The district

court’s conclusion that Ratliff was entitled to summary judgment

was     based        on     its       determinations             that      the     record         evidence

“reveal[ed] a much different account of the events that took

place” than were proffered in Childress’ deposition testimony

and was “entirely void” of any evidence from which a reasonable

jury    could        determine              that       Ratliff       employed      excessive          force

against Childress.                    In reaching these determinations, however,

the district court failed to view the evidence at the summary

judgment        stage           in    the        light       most    favorable         to    non-movant

                                                         3
Childress.         By failing to credit evidence that contradicted some

of its determinations, the district court improperly “weigh[ed]

the   evidence”          and    resolved     a       disputed    matter      in    favor   of

Ratliff.      Anderson, 477 U.S. at 249.

      “By weighing the evidence and reaching factual inferences

contrary      to     [Childress’]        competent        evidence,       the      [district

court] neglected to adhere to the fundamental principle that at

the   summary       judgment       stage,    reasonable         inferences        should   be

drawn   in    favor       of    the   nonmoving        party.”        Tolan       v.   Cotton,

134 S. Ct. 1861, 1868 (2014).                Applying that principle here, the

district court should have credited Childress’ testimony about

Ratliff’s demeanor and actions in connection with her placement

in the ambulance and considered that evidence along with all

other facts and inferences reasonably drawn therefrom in the

light most favorable to Childress to determine whether Ratliff

acted unreasonably.              Vacatur of this portion of the district

court’s judgment and a remand is thus necessary so that the

court can make such a determination and further can determine

whether      Ratliff’s         actions   —   viewed       properly     at     the      summary

judgment      stage       —     violated     clearly       established        law.       Id.;

see Vathekan        v.    Prince      George’s        Cnty.,    154   F.3d    173,      179-80

(4th Cir. 1998) (reversing summary judgment where disputed facts

existed as to events surrounding use of force).



                                                 4
      Accordingly, we vacate the portion of the district court’s

order finding Ratliff was entitled to qualified immunity and

remand for further proceedings in the district court.              We affirm

the   remainder   of   the    district     court’s     judgment.    We    deny

Childress’   motion    to    appoint   counsel   and    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                           AFFIRMED IN PART,
                                                            VACATED IN PART,
                                                                AND REMANDED




                                       5